DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8) in the reply filed on 05/06/2022 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by
Lange-Mickel et al. (U.S. Patent No. 5,697,786).
Regarding claim 1: Lange discloses a method for manufacturing flexible paper straws comprising the steps of: preparing a paper tube which is a spiral tube having a tube wall with at least two layers and formed by using glue and paper material while the 5glue is located between the two adjacent and overlapped layers of the tube wall (Abstract; “A flexible paper tube,…constructed from multi-layer paper”); inserting a support shaft into the paper tube axially (Figs. 1-2; via 3/7); placing the paper tube (via 2/6) with the support shaft between a first roller (via 1) and a second roller (column 4, lines 5-10; “fluted rollers which are symmetrically arranged around the circumference of the fluted arbor”) in an axially parallel manner before the glue being cured 10completely while an axis of the first roller and an axis of the second roller are in parallel, see for example (Figs. 1-2; via rollers 1 and the suggested opposite roller on column 4, lines 5-10); a cylindrical surface of the first roller is provided with a plurality of spaced parallel first circular grooves (via the shown grooves on roller 1) and a cylindrical surface of the second roller is also provided with a plurality of spaced parallel second circular grooves (inherently the second opposite roller will match roller 1) while positions and shapes of sections of 15the first circular grooves of the first roller and the second circular grooves of the second roller are aligned and matched to each other (Fig. 1); rolling the paper tube by using the first roller working together with the second roller so that a corrugated portion is formed on the tube wall of a part of the paper tube with a certain length (via the shown formed corrugated portion of the tube); 20applying a pushing force axially to each of two ends of the paper tube with 14the corrugated portion for compression of the corrugated portion (Fig. 2; via 5; directions A/B); and removing the support shaft (“fluted paper tube can be stripped from the fluted arbor 3”) and curing the glue by baking or heating (abstract; “The fluting and folding of the bellows is preferentially done before hardening of the glued paper layers”).
Regarding claim 2: the paper tube is the spiral tube having the tube wall with two layers and prepared by two-layer paper sheet 5material and the glue (abstract; paper tube (2, 6) is constructed from multi-layer paper; and/or “multi-layered paper and each layer is glued to its neighboring layer”).
Regarding claim 3: the paper tube is the spiral tube having the tube wall with three layers and prepared by three-layer paper sheet material and the glue (abstract; “particular having 3 through 15 layers” and/or “multi-layered paper and each layer is glued to its neighboring layer”).
Regarding claim 4: the support shaft is a long 10cylindrical shaft with constant diameter and a smooth outer surface (Figs. 1-2; via the shown diameters of 3/7); an outer diameter of the support shaft is smaller than an inner diameter of the paper tube so as to have a gap between the outer surface of the support shaft and an inner surface of the tube wall of the paper tube for formation of the corrugated portion, see for example (Figs 1-2; via shafts 3/7 inside the diameter of formed paper tubes 2/6).
Regarding claim 155: a plurality of third circular grooves are axially formed on a part of the support shaft with a certain length; shape of a section of the third circular groove and shape of sections of the first and the second circular grooves match up (via the shown grooves portions; “It is preferred…fluted rollers having different numbers, and/or arrangement and/or separation, and/or depth of the grooves are provided for use”); the corrugated portion is formed on the tube wall of the paper tube by the first circular grooves, the second circular 20grooves, and the third circular grooves working together with one another (inherently by using the mentioned “different numbers…of the grooves are provided for use”).
Regarding claim 6: wherein shape of respective longitudinal sections of the first circular groove, the second circular groove, and the third circular groove is serrated or triangular, see for example (Fig. 1; via the shown multi-grooved sections).
Regarding claim 7: wherein an inner surface of the tube wall 5of the paper tube is coated with a waterproof coating made from biodegradable materials (“the inner and outer surfaces coated with water-resistant or water-repellent material”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lange-Mickel et al. (U.S. Patent No. 5,697,786).
Lange may not suggest the exact coating material being applied to the formed tube article.  However, the Office takes an official notice that a use of waterproof coating to be a olylactic acid (PLA) coating is old and well known in the art.  Therefore, it would have been obvious to one with having ordinary skilled in the art, before the effective filing date of applicant’s claimed invention, to have modified Lange’s coating material by PLA, in order to easily apply such coating to the paper material and/or come up with stronger tubes with minimal warping issues. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, the cited prior art on the PTO-892 suggest a use of different means to form corrugated portion on multi-layered formed tube articles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMEH TAWFIK/Primary Examiner, Art Unit 3731